                              Case 8:19-bk-04386-MGW                         Doc 22      Filed 05/22/19            Page 1 of 13                       5/22/19 6:17PM


 Fill in this information to identify the case:

 Debtor name         Nice Services, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-04386
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     WELLS FARGO BANK, NA                                    CHECKING                        8772                                     $9,000.00



                    SYNOVOUS BANK (FROZEN BANK
           3.2.     ACCOUNT)                                                CHECKING ACCOUNT                                                         Unknown



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $9,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 8:19-bk-04386-MGW                         Doc 22          Filed 05/22/19              Page 2 of 13                5/22/19 6:17PM



 Debtor         Nice Services, Inc.                                                               Case number (If known) 8:19-bk-04386
                Name


           11a. 90 days old or less:                            727,288.14   -                                   0.00 = ....                     $727,288.14
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                  $727,288.14
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used        Current value of
                                                                                 debtor's interest         for current value            debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           3 COMPUTERS AND 1 PRINTER                                                            $0.00                                                 $600.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                          $600.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                              Case 8:19-bk-04386-MGW                          Doc 22      Filed 05/22/19         Page 3 of 13                5/22/19 6:17PM



 Debtor         Nice Services, Inc.                                                            Case number (If known) 8:19-bk-04386
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                 Net book value of      Valuation method used     Current value of
           Include year, make, model, and identification numbers               debtor's interest      for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                       (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     SEE ATTACHED EXHIBIT "2"                                                $0.00    Appraisal                          $126,750.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           EQUIPMENT AND TRAILERS
           SEE EXHIBIT "2"                                                                   $0.00    Appraisal                        $1,239,250.00




 51.       Total of Part 8.                                                                                                        $1,366,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and           Net book value of      Valuation method used   Current value of
           property                                       extent of            debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest    (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:19-bk-04386-MGW                         Doc 22      Filed 05/22/19          Page 4 of 13             5/22/19 6:17PM



 Debtor         Nice Services, Inc.                                                          Case number (If known) 8:19-bk-04386
                Name

            55.1.    FIRST REAL
                     PROPERTY PARCEL:
                     PLAT 71, PAGE 76,
                     HARBOR LAKE
                     INDUSTRIAL PARK,
                     LOT 40, PINELLAS
                     COUNTY, FLORIDA
                     HARBOR LAKE
                     DRIVE , SAFETY
                     HARBOR, FL
                     PARCEL NO.
                     33/28/16/36225/000/04
                     00
                     ASSESSED VALUE:
                     $117,920.00                          Fee simple                 $117,920.00       Tax records                   $117,920.00


            55.2.    SECOND REAL
                     PROPERTY PARCEL:
                     HARBOR LAKE
                     DRIVE, SAFETY
                     HARBOR, FL
                     PLAT:71 PAGE 76,
                     HARBOR LAKE
                     INDUSTRIAL PARK
                     75 FT X 41 FT TRACT
                     ADJ TO
                     PARCEL NO.
                     33/28/16/362255/000/0
                     447
                     ASSESSED VALUE:
                     $9,835.00                            Fee simple                    $9,835.00      Tax records                       $9,835.00




 56.        Total of Part 9.                                                                                                        $127,755.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                              Case 8:19-bk-04386-MGW                         Doc 22      Filed 05/22/19          Page 5 of 13                5/22/19 6:17PM



 Debtor         Nice Services, Inc.                                                          Case number (If known) 8:19-bk-04386
                Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           FROZEN CONTRACT PAYMENTS $110,000.00                                                                                          $110,000.00




 78.       Total of Part 11.                                                                                                          $110,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                Case 8:19-bk-04386-MGW                                     Doc 22             Filed 05/22/19              Page 6 of 13                    5/22/19 6:17PM



 Debtor          Nice Services, Inc.                                                                                 Case number (If known) 8:19-bk-04386
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $9,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $727,288.14

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $600.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $1,366,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $127,755.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $110,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,212,888.14            + 91b.              $127,755.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,340,643.14




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case 8:19-bk-04386-MGW   Doc 22   Filed 05/22/19   Page 7 of 13
Case 8:19-bk-04386-MGW   Doc 22   Filed 05/22/19   Page 8 of 13
Case 8:19-bk-04386-MGW   Doc 22   Filed 05/22/19   Page 9 of 13
Case 8:19-bk-04386-MGW   Doc 22   Filed 05/22/19   Page 10 of 13
Case 8:19-bk-04386-MGW   Doc 22   Filed 05/22/19   Page 11 of 13
                             Case 8:19-bk-04386-MGW                     Doc 22       Filed 05/22/19             Page 12 of 13                     5/22/19 6:17PM


 Fill in this information to identify the case:

 Debtor name         Nice Services, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-04386
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   SUBCONTRACTOR
             lease is for and the nature of               PROPOSAL DATE:
             the debtor's interest                        11/5/2018
                                                          PRIME CONTRACT #
                                                          1801
                                                          SUBCONTRACT #
                                                          1801-3
                                                          PROJECT NAME:
                                                          HAMPTON INN TRINITY
                                                          PROJECT ADDRESS:
                                                          11780 SR 54, ODESSA,
                                                          FL 33556
                  State the term remaining                9/18/2019
                                                                                    ACCELERATED CONTRATING
             List the contract number of any                                        141 SCARLET BLVD., STE C
                   government contract       N/A                                    Oldsmar, FL 34677


 2.2.        State what the contract or                   SITE WORK
             lease is for and the nature of               PROJECT NAME:
             the debtor's interest                        CONSESSIONS OFFICE
                                                          BUILDING SITEWORK
                                                          PROJECT ADDRESS:
                                                          8955 PALM RIVER
                                                          ROAD, TAMPA, FL
                                                          PROPOSAL DATE:
                                                          MARCH 6, 2019
                  State the term remaining
                                                                                    CONCESSIONS, INC.
             List the contract number of any                                        11229 RIVERVIEW DR
                   government contract       N/A                                    Riverview, FL 33578


 2.3.        State what the contract or                   SITE WORK
             lease is for and the nature of               PROJECT NAME:
             the debtor's interest                        MIRA VISTA TOWN
                                                          HOMES
                                                          PROJECT LOCATION:
                                                          1413 BAYSHORE
                                                          BLVD., DUNEDIN, FL        ECOSEASCAPE CONSTRUCTION
                                                          PROPOSAL DATE:            P. O. BOX 484
                                                          MARCH 18, 2019            Port Saint Joe, FL 32457

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                             Case 8:19-bk-04386-MGW                              Doc 22    Filed 05/22/19         Page 13 of 13                 5/22/19 6:17PM

 Debtor 1 Nice Services, Inc.                                                                    Case number (if known)   8:19-bk-04386
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract       N/A


 2.4.        State what the contract or                   PROPOSAL DATE:
             lease is for and the nature of               APRIL, 2, 2019
             the debtor's interest                        PROJECT NAME:
                                                          QUEEN OF PAWN SITE
                                                          WORK (INCL
                                                          CONC/MASONRY)
                                                          PROJECT ADDRESS:
                                                          1406 E. FOWLER AVE.,
                                                          TAMPA, FL
                  State the term remaining
                                                                                          RON FUNK
             List the contract number of any                                              1406 E. FOWLER AVE
                   government contract       N/A                                          TAMPA, FL




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
